COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-275-CV
  
  
ROBERT L. 
HARR                                                                   APPELLANT
 
V.
 
THE 
HARBOR CLUB, INC.                                                          APPELLEE
 
 
----------
FROM 
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
April 7, 2004, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
May 27, 2004
 

NOTES
1.  
See Tex. R. App. P. 47.4.